Decree affirmed. The libellee appeals from a decree granting the libellant a divorce for cruel and abusive treatment. G. L. (Ter. Ed.) c. 208, § 1. The judge found that on December 23, 1951, the libellee struck the libellant in the face with a bottle, gashing his lip; that the libellant thereupon left the house, but returned in the following month and continued to live with the libellee until May 11, 1952, when she struck him on the head with a package containing toilet water, raising a large bump; and that the libellant again left and since has not lived with the libellee. There had been previous acts of violence by the libellee. Findings were warranted that the assault of December 23, 1951, constituted cruel and abusive treatment; that although condoned, the condo-nation was conditional; and that the cause for divorce was revived by the subsequent ill treatment of May 11, 1952. Gardner v. Gardner, 2 Gray, 434, 441-442. Callan v. Callan, 280 Mass. 37, 42-43. Hartwell v. Hartwell, 318 Mass. 355, 356. Cabral v. Cabral, 323 Mass. 441. In view of the marital history of the parties this last incident, in itself, was sufficient to support the decree.
The case was submitted on briefs.